Citation Nr: 1717082	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  16-47 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


ATTORNEY FOR THE BOARD

E. Redman, Counsel


INTRODUCTION

The Veteran served on active duty from June 1958 to June 1960, with Reserve service following discharge until May 1964.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2016 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran did not serve on active duty during a period of war.


CONCLUSION OF LAW

The basic eligibility criteria for nonservice-connected pension benefits have not been satisfied.  38 U.S.C.A. §§ 101, 1521 (West 2014); 38 C.F.R. §§ 3.2, 3.3, 3.6 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  VA's General Counsel has held that the notice and duty to assist provisions of the VCAA are inapplicable where, as here, undisputed facts render a claimant ineligible for the benefit claimed and further factual development could not lead to an award.  VAOPGCPREC 5-2004 (June 23, 2004); VAOPGCPREC 2-2004 (March 9, 2004).  Thus, no discussion of the VCAA is necessary.

Analysis

Establishing basic eligibility for VA disability pension benefits requires, in part, that the Veteran has active military, naval or air service.  See 38 U.S.C.A. §§ 101 (2), (24), 1521(a), (j); 38 C.F.R. §§ 3.1, 3.6.  The term "Veteran" is defined as a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101 (2).  The term "active military, naval, or air service" includes "active duty" and "any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty." 38 U.S.C. § 101 (24); 38 C.F.R. § 3.6 (a). "Active duty" is defined as full-time duty in the Armed Forces, other than active duty for training.  38 C.F.R. § 3.6 (a), (b).  "Armed Forces" consists of the United States Army, Navy, Marine Corps, Air Force, and Coast Guard, including their Reserve components.  38 C.F.R. § 3.1.  "Active duty for training" includes "full-time duty in the Armed Forces performed by Reserves for training purposes."  38 U.S.C.A. § 101 (22)(A).

A veteran meets the service requirements to receive nonservice-connected pension benefits if he or she served in active military, naval, or air service (1) for 90 days or more during a period of war; (2) during a period of war and was discharged or released from service for a service-connected disability; (3) for a period of 90 consecutive days or more and such period began or ended during a period of war; or (4) for an aggregate of 90 days or more in two or more separate periods of service during more than one period of war.  38 U.S.C.A. § 1521 (j); 38 C.F.R. § 3.3 (a)(3).

The Veteran essentially contends that the law and regulations authorizing nonservice-connected pension benefits to some veterans, but not others, is unfair.  In an August 2016 Report of General Information, he indicated that he was drafted into service and was told that if he served, Uncle Sam would take care of him.  As such, he basically contends that veterans who completed their service obligations and were discharged honorably should be entitled to nonservice-connected pension benefits in the same way as those veterans with only one day of wartime service or those veterans discharged from wartime service due to service-connected disability.  He has also indicated that after his active duty service, his service in the Reserves until May 1964 should qualify him for nonservice-connected pension benefits.  

While the Board understands and appreciates the Veteran's arguments, the Board is bound by VA laws and regulations on all matters, including this one.  38 U.S.C.A. § 7104 (c) (West 2014); 38 C.F.R. §§ 19.5, 20.101(a) (2016).  The applicable laws and regulations treating wartime veterans differently than non-wartime veterans for purposes of determining eligibility for nonservice-connected pension benefits have been found constitutional.  Fischer v. West, 11 Vet. App. 121, 123-24 (1998).  Moreover, the Board does not have jurisdiction to rule on constitutional issues.  38 U.S.C.A. § 7104; Johnson v. Robison, 415 U.S. 361, 368 (1974) (internal citations omitted), superseded by statute; see also Saunders v. Brown, 4 Vet. App. 320, 326 (1993) (citing Johnson).  Consequently, the Board must decide the Veteran's appeal on the basis of his dates of service as documented in his service records.

Here, the record does not reflect that the Veteran had active duty service during any period of war.  His DD Form 214 documents his service from June 13, 1958 until June 3, 1960, between two periods of war.  Notably, the Korean conflict occurred from June 27, 1950, through January 31, 1955, and the Vietnam era began on February 28, 1961.  38 U.S.C.A. § 101 (9), (29); 38 C.F.R. § 3.2 (e), (f).  Therefore, because the Veteran's active duty service was not during a period of war, he does not meet the basic eligibility requirements for nonservice-connected pension benefits.  See 38 U.S.C. § 1521; 38 C.F.R. §§ 3.2, 3.3.  

With respect to the Veteran's period of Reserve service from after his active duty service until May 1964, the Board notes that, as discussed above, active duty for training is not considered "active military, naval, or air service" unless the Veteran was disabled from an injury or disease during active duty for training.  38 C.F.R. § 3.6.  In this case, the record does not demonstrate that the Veteran was disabled from an injury or disease during any service; he is not service-connected for any disability.  Therefore, his Reserve service does not qualify him for nonservice-connected pension benefits.  

In sum, the Veteran does not have the requisite "wartime" service, and the claim for nonservice-connected disability pension must be denied due to the lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to nonservice-connected pension benefits is denied.



____________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


